Title: John Adams to Abigail Adams, 4 December 1782
From: Adams, John
To: Adams, Abigail



My dearest Friend
Paris December 4. 1782

Your Proposal of coming to Europe, has long and tenderly affected me. The Dangers and Inconveniences are such and an European Life would be so disagreable to you that I have suffered a great deal of Anxiety in reflecting upon it. And upon the whole, I think it will be most for the Happiness of my Family, and most for the Honour of our Country that I should come home. I have therefore this Day written to Congress a Resignation of all my Employments, and as soon as I shall receive their Acceptance of it, I will embark for America, which will be in the Spring or beginning of Summer. Our Son is now on his Journey from Petersbourg through Sweeden Denmark and Germany, and if it please God he come safe, he shall come with me, and I pray We may all meet once more, you and I never to Seperate again.

Yours most tenderly.
J. Adams

